DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9, 11-13, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20210015077 A1).
Regarding claim 1: Kim discloses a protective collar system (abstract), comprising: a protective collar (101) comprising a cone (Fig. 1C) having; a base (near 300, Fig. 2), a distal edge opposite the base (Fig. 2), and a cone opening tapering down from the distal edge to the base (See how the thickness of the cone is greatest at the edge and decrease near the base, therefore tapering and teaching this limitation); and an attachment garment (200) configured to be secured to an animal (Fig. 4A), wherein the base of the protective collar is configured to removably attach to the attachment garment (para 44, “the connector 300 can be connected and disconnected, so the neck contact portion of the collar part 101 and the body part 200 can be coupled and decoupled.”).
Regarding claim 4: Kim discloses the limitations of claim 1 as shown above.
Kim further discloses wherein the protective collar (101) is configured to removably attach to the attachment garment (200) by a zipper (para 42, “In an embodiment of the present disclosure, the connector 300 of the clothing type Elizabethan collar connects the collar part 101 and the body part 200 by sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape,”).
Regarding claim 5: Kim discloses the limitations of claim 1 as shown above.
Kim further discloses wherein the protective collar (101) is configured to removably attach to the attachment garment (200) by snap fasteners (para 42, “In an embodiment of the present disclosure, the connector 300 of the clothing type Elizabethan collar connects the collar part 101 and the body part 200 by sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape,”).
Regarding claim 7: Kim discloses the limitations of claim 1 as shown above.
Kim further discloses wherein the attachment garment (200) comprises fasteners (201) configured to facilitate placement of the attachment garment onto an animal and removal of the attachment garment from the animal (Fig. 4A).
Regarding claim 9: Kim discloses a protective collar system (abstract), comprising: a garment (20) configured for placement on an animal and having an attachment end proximate the animal's neck (Fig. 4A), and a rear end opposite the attachment end (Fig. 4A); and a cone-shaped collar (101) having an attachment end configured to removably attach to the attachment end of the garment (via 300, Fig. 4A), a cone edge opposite the attachment end, and hook and loop fasteners configured to secure the collar in a closed configuration (para 60, “In order to connect the neck of the clothing, all kinds of methods such as… a Velcro tape… etc. can be used.”) wherein the collar extends around the animal's head when attached to the garment such that the collar prevents self-injury by the animal (Fig. 4B).
Regarding claim 11: Kim discloses the limitations of claim 9 as shown above.
Kim further discloses wherein the collar (101) is attached to and removed from the garment  (200) by engaging a collar attachment fastener (para 42, “In an embodiment of the present disclosure, the connector 300 of the clothing type Elizabethan collar connects the collar part 101 and the body part 200 by sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape,”).
Regarding claim 12: Kim discloses the limitations of claim 11 as shown above.
Kim further discloses wherein the collar attachment fastener (300) comprises a zipper (para 42, “In an embodiment of the present disclosure, the connector 300 of the clothing type Elizabethan collar connects the collar part 101 and the body part 200 by sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape,”).
Regarding claim 13: Kim discloses the limitations of claim 11 as shown above.
Kim further discloses wherein the collar attachment fastener (300) comprises snap fasteners (para 42, “In an embodiment of the present disclosure, the connector 300 of the clothing type Elizabethan collar connects the collar part 101 and the body part 200 by sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape,”).
Regarding claim 15: Kim discloses the limitations of claim 11 as shown above.
Kim further discloses wherein the collar (101) comprises a cone opening (A) at a top portion of the collar, and wherein the garment (200) comprises an extension of the cone opening (B) (See annotated Fig below).

    PNG
    media_image1.png
    355
    569
    media_image1.png
    Greyscale

Regarding claim 17: Kim discloses the limitations of claim 11 as shown above.
Kim further discloses wherein the garment (200) comprises fasteners (201) configured to facilitate placement of the garment onto an animal and removal of the garment from the animal (Fig. 4A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 9 above, and further in view of Correa (US 20200315762 A1).
Regarding claim 2: Kim discloses the limitations of claim 1 as shown above.
Kim further teaches the collar (101).
Kim fails to explicitly teach wherein the distal edge of the collar has a protective ring.
However, Correa teaches wherein the distal edge of the collar has a protective ring (30, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Kim with the protective ring as taught by Correa so as to reduce the likelihood of the collar breaking apart when the animal collides with an object or wall.
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Modified Kim fails to explicitly teach wherein the protective rim is a rim consisting of rubber.
However, Correa teaches wherein the protective ring (30) is a rim containing rubber (para 48, “in this embodiment 10, the padding 30 includes an inner part and an outer part. The inner part is a piece of round, rubber piping encased in fabric… Padding in other embodiments may be made of one or more other materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protective ring as disclosed by modified Kim with the rubber as taught by Correa so as to minimize the impact on the animal when the animal collides with an object or wall. 
Kim as modified by Correa discloses the claimed invention except for the protective ring consisting of rubber.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the padding so it made of only rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so would further increase the durability of the collar while at the same time allowing for the collar to remain lightweight for the comfortability of the animal. 
Regarding claim 10: Kim discloses the limitations of claim 9 as shown above.
Kim fails to explicitly teach wherein the collar comprises a protective ring at the cone edge, the protective ring consisting of rubber.
However, Correa teaches wherein the collar (14) comprises a protective ring (30) at the cone edge (Fig. 2), the protective ring containing rubber (para 48, “in this embodiment 10, the padding 30 includes an inner part and an outer part. The inner part is a piece of round, rubber piping encased in fabric… Padding in other embodiments may be made of one or more other materials.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Kim with the protective ring as taught by Correa so as to reduce the likelihood of the collar breaking apart when the animal collides with an object or wall.
Kim as modified by Correa discloses the claimed invention except for the protective ring consisting of rubber.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the padding so it made of only rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so would further increase the durability of the collar while at the same time allowing for the collar to remain lightweight for the comfortability of the animal. 
Regarding claim 19: the modified reference teaches the limitations of claim 10 as shown above.
Modified Kim further teaches wherein the garment (200) comprises two armholes configured to secure the garment around frontal limbs of the animal and a rear opening at the rear end (Fig. 4A).
Claims 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 11 above, and further in view of Bolton (US 10624318 B2).
Regarding claim 6: Kim discloses the limitations of claim 1 as shown above.
Kim fails to teach wherein the protective collar comprises a top section configured to partially overlap another portion of the protective collar to secure the protective collar in a closed configuration.
However, Bolton teaches wherein the protective collar (101) comprises a top section configured to partially overlap another portion of the protective collar to secure the protective collar in a closed configuration (Fig. 13B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Kim with the overlapping sections as taught by Kim so as to provide a snugger fit around the neck of the animal, decreasing the likelihood that the collar slips off the animal. 
Regarding claim 16: Kim discloses the limitations of claim 11 as shown above.
Kim fails to teach wherein the collar comprises a top section configured to partially overlap another portion of the collar when the collar is in the closed configuration.
However, Bolton teaches wherein the collar (101) comprises a top section configured to partially overlap another portion of the collar when the collar is in the closed configuration (Fig. 13B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Kim with the overlapping sections as taught by Kim so as to provide a snugger fit around the neck of the animal, decreasing the likelihood that the collar slips off the animal. 
Claims 8,18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 7 and 17 above, and further in view of Bishop (US 20120227679 A1).
Regarding claim 8: Kim discloses the limitations of claim 7 as shown above.
Kim fails to explicitly teach wherein the fasteners of the attachment garment are not visible while the attachment garment is in a closed configuration.
However, Bishop teaches wherein the fasteners (16) of the attachment garment (11) are not visible while the attachment garment is in a closed configuration (the fasteners are visible in the open position as seen in Fig. 1, while not visible in the closed position as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by Kim with the non-visible fasteners in a closed configuration as taught by Bishop so as to decrease the likelihood that the fasteners are damaged by external forces.
Regarding claim 18: Kim discloses the limitations of claim 17 as shown above.
Kim fails to explicitly teach wherein the fasteners of the garment are not visible while the garment is in a closed configuration.
However, Bishop teaches wherein the fasteners (16) of the garment (11) are not visible while the garment is in a closed configuration (the fasteners are visible in the open position as seen in Fig. 1, while not visible in the closed position as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by Kim with the non-visible fasteners in a closed configuration as taught by Bishop so as to decrease the likelihood that the fasteners are damaged by external forces.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Harlow (US 20100024745 A1).
Regarding claim 14: Kim discloses the limitations of claim 11 as shown above.
Kim fails to disclose wherein the collar comprises a clear polycarbonate.
However, Harlow teaches wherein the collar comprises clear polycarbonate (para 20, “the device 10 is comprised of a clear polycarbonate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Kim with the clear material as taught by Harlow so as to allow the animal to have greater vision, therefore decreasing the likelihood of collision by the animal.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Correa as applied to claim 19 above, and further in view of Bishop (US 20120227679 A1) and Trepanier (US 20040031448 A1).
Regarding claim 20: the modified reference teaches the limitations of claim 19 as shown above.
Modified Kim teaches the armholes and the rear opening (Fig. 4A). 
Modified Kim fails to teach wherein the armholes and the rear opening are finished with a stretchable fabric.
Bishop teaches wherein the armholes are finished with a stretchable fabric (para 30, “Along the cutout s and lower edges of each limb projection 14 are elastic bands 17 that secure the edges against the body of the pet while being worn.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the arm holes as disclosed by modified Kim with the stretchable fabric as taught by Bishop so as to allow for an animal to securely and comfortably wear the apparatus. 
Trepanier teaches wherein the rear opening is finished with a stretchable fabric (para 39, “Rear opening hem 28 has an upper cross stitched portion and a lower bunched portion 30 having an elastic band 36 sewn therein to provide additional elasticity at opening 20.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rear opening as disclosed by modified Kim with the stretchable fabric as taught by Bishop so as to allow for an animal to securely and comfortably wear the apparatus. 
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Kim does not disclose the tapered opening of the collar. Examiner respectfully disagrees as it can be seen in Fig. 2 of Kim that the opening is greatest at the distal edge of the protective collar, and smallest at the base of the protective collar, therefore this limitation is taught.
Applicant argues on page 8 that Kim does not disclose hook and loop fasteners for securing the collar in its closed configuration. Examiner respectfully disagrees as Kim in para 60 states, “In order to connect the neck of the clothing, all kinds of methods such as sewing, a button, a Velcro tape, a zipper, etc. can be used.”. Therefore this limitation is disclosed by Kim. 
Applicant argues on pages 8-9 that Correa does not teach the protective rim consisting of rubber. Examiner respectfully disagrees, as Correa states in para 48, “In particular, in this embodiment 10, the padding 30 includes an inner part and an outer part. The inner part is a piece of round, rubber piping encased in fabric… Padding in other embodiments may be made of one or more other materials” It would have been obvious to make the padding only rubber as doing so would keep the collar durable and lightweight. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The foreign art of (GB-2359239-A) contains rubber cuffs on the outer edge of a sleeve, similar to applicant’s rubber rim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642